Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20110453738-54 (775) 684-5708 Webeite: www.nvsos.gav Filing Date and Time 06/20/2011 11:20 AM Entity Number C34857-2004 Certificate of Change Pursuant to NRS 78.209 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Change filed Pursuant to NRS 78.209 For Nevada Profit Corporations 1. Name of colporation: China Pharmaceuticals, Inc. 2.
